Citation Nr: 1522933	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-29 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Neil B. Riley, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 through January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran has perfected a timely appeal of that decision.

The Veteran testified during an April 2014 Board hearing.  A transcript of that testimony is associated with the claims file.

At the Veteran's request, the appellate record was held in abeyance for an additional 60 days from the date of the Board hearing in order to afford the Veteran additional opportunity to submit new evidence in support of his claim.  Additional evidence, accompanied by a waiver of review by the agency of original jurisdiction executed properly pursuant to 38 C.F.R. § 20.1304(c), was received from the Veteran's representative in June 2014.  That evidence has also been associated with the claims file.

The Veteran's claims file consists of a traditional paper claims file as well as additional records that are maintained electronically on VA's "Virtual VA" and "VBMS" filing systems.  All of these documents, whether stored in paper form or electronically, have been considered as part of the appellate record in connection with this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his claims submissions and Board hearing testimony, the Veteran alleges that he has sustained PTSD as a result of witnessing the aftermath of an in-service artillery accident that resulted in the deaths of servicemen in the Veteran's unit.  Specifically, he asserts that he was attached to Battery B, 3/13 Field Artillery Unit, 25th Infantry Division at Schofield Barracks on the Island of Hawai'i in the late part of 1980 or the early part of 1981, when an artillery gun was improperly loaded during training and exploded, resulting in the deaths and injuries of several servicemen.  Although the Veteran states that he was not present in the immediate area of the explosion, he did arrive at the scene of the accident with his commanding officer, a "First Sergeant Hopkins", and witnessed the "ghastly" aftermath.  The Veteran alleges further that he subsequently experienced symptoms during service which included nightmares, sleep disturbances, fear and anxiety when he was required to perform duties near artillery guns, and self-medication of his symptoms with alcohol.  He states that since being separated from service, he has experienced ongoing symptoms that have caused social and occupational difficulties.

An Enlistment Qualification Record contained in the claims file shows that the Veteran did serve at Schofield Barracks, Hawai'i from April 1979 through April 1982, and during that time, did serve as a member of Battery B, 3/13 Field Artillery Unit, 25th Infantry Division over the period from February 1980 through April 1982.  A copy of a February 2009 news release from the United States Army Garrison in Pohakuloa, Hawai'i contains a brief account, provided by retired Colonel R.A., former commanding officer at the Pohakolua Training Area from 1980 through 1981, of an incident in which five servicemen from the 25th Artillery Division were killed in an accidental artillery explosion.  The information contained in the news release is consistent with the dates and location of the Veteran's service from 1980 through 1981, and in that regard, appears to be consistent with the Veteran's alleged stressor.

Subject to the above, the Board observes that the Veteran did receive a PTSD diagnosis, based apparently on the foregoing reported stressor, during VA mental health evaluation and treatment in July 2010.  Subsequent VA treatment records dated through August 2013 indicate the ongoing diagnosis of PTSD.  Although a mental status examination was performed at the time of the initial diagnosis, there is no discussion in those records as to the basis for the rendered diagnosis.  In that regard, there is no explanation of the findings that led treating mental health staff to form a PTSD diagnosis, to include a discussion of how the Veteran's symptoms and mental status fit the criteria for PTSD.  For that reason, the diagnoses shown in the VA treatment records alone are insufficient to serve as the basis for granting the Veteran's appeal.

The Veteran has yet to be afforded a VA mental health examination to explore the nature, cause, and origin, of his claimed mental health disorder.  In view of the foregoing evidence, such an examination should be afforded at this time.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the above examination, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered mental health treatment since August 2013.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for service connection for PTSD.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is arranging for him to undergo a new VA examination of his claimed PTSD.  The Veteran should be advised that it is his responsibility to report for any scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for any private or VA medical providers who have provided mental health treatment since August 2013.

 2.  Obtain the records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  Then, the Veteran should be afforded a VA examination, by an appropriate VA examiner, to determine the nature and etiology of his claimed PTSD.  The claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the VA examiner should provide a diagnosis and an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the diagnosed disorder(s) are related to the Veteran's active duty service, to include his witnessing of the aftermath of an accidental artillery explosion during service in Hawai'i in the timeframe of late 1980 or early 1981.

The examiner's diagnosis and opinions should be supported by fully explained rationale that takes into account and addresses the symptoms, findings, and diagnoses expressed in the available service treatment records, post-service treatment records, the Veteran's claims submissions and lay statements, hearing transcript, and other evidence in the claims file.  The examiner's rationale should also include an explanation as to the significance of any symptoms or findings which serve as the basis for the examiner's diagnosis and opinion, and, a discussion as to why or why not such symptoms or findings support the examiner's diagnosis and opinion.

If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide an explanation as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.  The examiner's opinions and supporting rationale must be expressed in a typewritten report.
 
4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility. 

5.  After completion of the above development, the issue of the Veteran's entitlement to service connection for PTSD should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




